
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mrs. Halvorson
			 introduced the following joint resolution; which was referred to the
			 Committee on House
			 Administration
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Election Commission with respect to travel on private aircraft for
		  Federal candidates.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Election Commission relating to campaign travel
			 (published at 74 Federal Register 63951 (December 7, 2009)), and such rule
			 shall have no force or effect.
		
